Name: 2004/405/EC,Euratom: Council Decision of 19 April 2004 amending Article 29(1) of the Rules of Procedure of the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  politics and public safety;  European construction
 Date Published: 2004-04-29

 Avis juridique important|32004D04052004/405/EC,Euratom: Council Decision of 19 April 2004 amending Article 29(1) of the Rules of Procedure of the Court of Justice of the European Communities Official Journal L 132 , 29/04/2004 P. 0002 - 0002Council Decisionof 19 April 2004amending Article 29(1) of the Rules of Procedure of the Court of Justice of the European Communities(2004/405/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Article 64 of the Protocol on the Statute of the Court of Justice,In accordance with the procedure referred to in the second paragraph of Article 245 of the Treaty establishing the European Community and the second paragraph of Article 160 of the Treaty establishing the European Atomic Energy Community,Having regard to the request of the Court of Justice of 21 November 2003,Having regard to the opinion of the European Parliament of 30 March 2004,Having regard to the opinion of the Commission of 1 March 2004,Whereas:With the entry into force of the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union(1), the new official languages, namely Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovene, should be added to the list of languages of the case provided for in Article 29(1) of the Rules of Procedure of the Court of Justice of the European Communities,HAS DECIDED AS FOLLOWS:Article 1The Rules of Procedure of the Court of Justice of the European Communities of 19 June 1991 (OJ L 176, 4.7.1991, p. 7, Corrigendum: OJ L 383, 29.12.1992, p. 117), as amended on 21 February 1995 (OJ L 44, 28.2.1995, p. 61), 11 March 1997 (OJ L 103, 19.4.1997, p. 1, Corrigendum: OJ L 351, 23.12.1997, p. 72), 16 May 2000 (OJ L 122, 24.5.2000, p. 43), 28 November 2000 (OJ L 322, 19.12.2000, p. 1), 3 April 2001 (OJ L 119, 27.4.2001, p. 1), 17 September 2002 (OJ L 272, 10.10.2002, p. 24, Corrigendum: OJ L 272, 19.10.2002, p. 24), and 8 April 2003 (OJ L 147, 14.6.2003, p. 17), are hereby amended as follows:Article 29(1) shall be replaced by the following:"The language of a case shall be Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovene, Spanish or Swedish."Article 2This Decision shall take effect at the same time as the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union.The texts of the Rules of Procedure of the Court of Justice in Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovene shall be adopted after the entry into force of the Treaty referred to in the first paragraph.Done at Brussels, 19 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 236, 23.9.2003, p. 17.